Earl Warren: Number 482, National Labor Relations Board, Petitioner, verus Fant Milling Company. Mr. Manoli, you may proceed.
Dominick L. Manoli: May it please the Court. This case is here on writ of certiorari to the Fifth Circuit. The National Labor Relations Act provides that when every charges is filed alleging the Commission of unfair labor practice, the Board may issue a complaint stating the charges in that respect. The principal question here is whether the Board's complaint must be confined to the allegations of the charge or whether the complaint may include matters or events which occur after the filing of the charge and pending the Board's investigation of that charge. The court below answered this question in the negative. And I shall faithfully summarize the facts which give rise to our problem here. In 1953, the Board certified the union which is involved in these proceedings as the bargaining representative of the company's employees. Thereafter, between August of that year and November of the following year, representatives of the union and of the company engaged in a series of 20 almost -- about 20 conferences for the purposes of arriving a collective bargaining agreement but they were unable to do so. Among the principle obstacles that prevented agreement were the company's insistence upon a contract which would give it the unilateral right during the life of the contract to either raise or lower the wages that were agreed to in the contract. The company's refusal to incorporate in any agreement provisions of the respect to existing employment practices at the plant despite the fact that some of these had been in existence for some time and despite the further fact that the company said that it had no present intention of changing them. And -- and further, the company's insistence upon a no-strike provision with a -- with a monetary penalty for its breach, coupled with the company's refusal to give to the union the normal quid pro quo for that kind of a -- an agreement, namely, a grievance procedure with arbitration. The company insisted that any grievances should be ultimately be -- ultimately be resolved by the presence of the company. The atmosphere of these negotiations was not enhanced when, in April of 1954, the company made certain individual wage adjustments which the union had indicated that it want to discuss but the company did this, however, without first notifying or consulting with the union that it was putting these changes into effect. In May of 1954, the union filed a charge with the Board and this charge alleged that the company had engaged and was engaging in unfair labor practice within the meaning of Section 85 of the Act, that's the bargaining provision of the statute. And also that the company on or about November 20th, 1953 had refused to bargain with the -- with the union collectively. The Board's Regional Director, with whom this charge was filed after investigation, informed the parties that he was declining to issue a complaint because in his view, the -- the investigation did not disclose sufficient evidence to support the issuance of a complaint. The union thereupon appealed from the Regional Director's action to the Board's General Counsel. While the appeal was pending before the Board's General Counsel, the company and the union continued to negotiate. And then October of 1954, the company unilaterally without prior notice or consultation with the union put into effect a -- a general wage increase for all of the employers and after having done so, notified the union. In fact, the union discovered it quite fortuitously through the employers of another plant. The negotiations continued after this unilateral action on the part of the employer for two more meetings. And on the last of these meetings, the company abruptly terminated the negotiations when it notified the union that it had worth -- word-of-mouth information that the union no longer represented a majority of the employees in the plant. The union reported these matters to the Board's Regional Director. And shortly thereafter, the Board's Regional Director wrote to the parties, both to the union and to the company, that he was withdrawing his earlier refusal to issue a complaint on the union's charges and that the matter would be investigated further. In August of that year, this was some time in January of 1955, in August of that year, the Board's General Counsel notified the parties that in view of the Regional Director's action withdrawing his earlier refusal to issue a complaint that all further inquiry should be addressed to the Regional Director. And -- and shortly thereafter, the Regional Director issued a complaint against the company. And the complaint, in relevant part, alleged that the company on and after November 21st, 1953 had refused to bargain collectively with the union in violation of the statute and further that on or about October 7th, 1954, 1954, the company had put into effect the unilateral wage increase without prior notice to the union. Upon the record that was made on this complaint before the Board's Hearing Officer, Hearing Examiner which also included the transcript of the negotiations between the company and the union that continued for nearly 15 months, the Board found that the record clearly evidenced the company's refusal throughout the course of the negotiations to bargain in good evidence -- clearly evidence the company's failure to bargain in good faith and that this conclusion was confirmed by the unilateral wage increase of October 1954.
Speaker: Could I ask you a question?
Dominick L. Manoli: Yes.
Speaker: The charge, as I understand it, was not the unilateral wage increase but the failure to bargain.
Dominick L. Manoli: The unilateral wage increase occurred after, after the --
Speaker: Yes.
Dominick L. Manoli: -- after the charge was filed.
Speaker: But it turns on the question that you come into is with when the six-month period did arise. And -- that's why I want to know what the charge is.
Dominick L. Manoli: The charge, Your Honor, alleged that, as I said a moment ago, within general terms that the union -- that the company had engaged in unfair labor practices and was engaging within the meaning of (a) (5). And further, that on or about November 21st, the company had refused to bargain collectively with the union. Now, I'll -- the six months provision to which Your Honor is referring to provides that the Board shall not issue a complaint based upon charges occurring more than six months --
Speaker: Six months.
Dominick L. Manoli: -- prior to the filing of the charge. And I will come to it later --
Speaker: All right.
Dominick L. Manoli: -- that point.
Speaker: Let's get it up then.
Dominick L. Manoli: Now, because there has been some confusion as to the nature of the Board's findings with respect to the company's good faith, I believe it will be helpful because this will be significant later on in the course of the argument that I found to make. If I may read very briefly, this is at page 119 of the record, the page upon top, 119, the Board said, "We have no difficulty in determining the respondent's bad faith throughout these protracted negotiations particularly in view of the respondent's unilateral effectuation of a general wage increase early in October 1954 while the negotiations were still in progress but without consultation with or even notice to the union," and then skipping over to page 128 in order to fill out this, at -- on page 126 rather at the bottom of that page, the Board in conclusionary term said, "We find rather that the giving of this general increase while negotiations were still continuing and in complete disregard of the union's representative status provide the final insight into the respondent's conduct of negotiations with the union.” It clearly shows that after November 21st, 1953, the cutoff date determined by the General Counsel pursuant provisions of Section 10 (b), respondent was merely going through the motions of collective bargaining without a genuine intention of trying to negotiate an agreement over the union. Now, the court below read the Board's decision to mean and parenthetically, I may say that we think it was an error, the court below read the Board's decision to mean that a part from the unilateral wage increase of October 1954, the record of the negotiations between the company and the union would not support, would not support a finding that the company had bargained in bad faith during these negotiations. Accordingly, accordingly, the critical question for the court below became whether the Board's complaint could take cognizance of the unilateral wage increase which occurred after the filing of the union's charge. The answer which the court below gave is this, “The principal opinion of the court below said that the Board's complaint must be confined to the specific allegations of the charge and that the Board's complaint may not take cognizance of the events which occur after the filing of the charge.” The concurring opinion by Judge Hutcheson took the position that the unilateral wage increase of October was a completely new and independent cause of action unrelated, unrelated to the subject matter of the charge and that therefore, the Board was powerless to take that into consideration, Judge Reeves who dissented -- dissented on both counts. It is our position that the Board may take cognizance, the Board may take cognizance of the events which occur after the filing of the charge which are either related to the subject matter of the -- which are either grow out of or are related to the subject matter of the charge pending the Board's investigation of the charge and secondly that the unilateral wage increase which took place here after the filing of charge is related to the subject matter of the charge which was filed in -- in May of 1954. Now, let me address myself first to the second, what I regard as the subsidiary question, namely, whether the unilateral wage increase, which occurred after the filing of the charge, was related to the subject matter of the union's charge. The charge, in effect, called upon the Board to investigate the bargaining relationship between the company and the union. This unilateral wage increase took place in the course of that bargaining relationship. Indeed, it went to the very heart of that relationship for as this Court has set such action of that kind on the part of an employer constitutes the very antithesis of collective bargaining and a negation, and a negation of the union's representative status. More than that, the unilateral wage increase was a further reflection, a further manifestation and further continuation, if you will, of the company's persistent attitude throughout the negotiations on the base which lead to the charge of the company's persistent attitude of maintaining a completely freehand with respect, with respect to the terms and the conditions of employment. We think that in every meaningful, in any meaningful sense, it must be said that the unilateral wage increase of October is -- directly bears upon the bargaining relationship which the Board was called upon to investigate and is directly related to us. The argument is made, however, that since the Board did not find that there was an unfair labor practice on the basis of the pre-charge conduct, that the post-charge unilateral wage increase is not related, is not related to the pre-charge conduct. Apart from the fact that this argument misreads initially, it misreads initially the Board's -- the Board's decision in this case because, as I said a moment ago and this is the one with the reasons why I read the Board's decision, the Board found that the company, throughout the course of these negotiations, had manifested at bad faith. The argument is made that they say on this reading of the Board's -- on this reading of the Board's decision that there was no unfair labor practice on -- during -- committed during the time preceding the charge. The argument is made that the post-charge unilateral wage increase is not related to any unfair labor practice which is a subject of the -- of the charge. As I say, this does not only misreads the Board's decision but it doesn't hold any -- doesn't -- the argument doesn't have any merit because the critical factor is whether, for our purposes of relationship, for determining relationship in this context, the critical factors whether the post-charge events or matters have immaterial and logical connection with the subject matter, with the subject matter of the charge. Now, that connection exist or does not exist, it seems to us, without regard to what the Board's ultimate conclusions may be as to the legality or illegality of the conduct in question. Now, let me turn now to what we believe is the principle question, the more important question in this case, namely, whether the Board may take cognizance of events or matters which occur after the filing of a charge but which are grow out of, as we or are -- as in this case, or are related to the subject matter of the charge. The principal opinion below, as I have indicated, took the positions that the complaint of the Board must be confined, must be confined to the subject -- to the -- the allegations of the charge and that the Board may -- may not look or take cognizance of the events which occur after the filing of the charge. We believe that this view rest upon a mistaken conception of what a charge is, what a complaint is, and what the Board's role is in the investigation on the prosecution of charges. The statute provides, as I briefly alluded to a moment ago, the statute provides that when -- whenever a charge is filed alleging that a person is engaging or has engaged in unfair labor practices, the Board is empowered to issue a complaint stating the charges in that respect. The statute also provides that the Board shall not issue a complaint with respect to unfair labor practice that occur -- that have occurred more than six months prior to the filing of the charge. Now, a charge under the statute may be filed by anyone. It is all compiled by people who, in the nature of things, have limited perception, understanding of the conducts to which they are complaining, its ramifications and its legal significance. A charge is not a pleading. All that the charge does is merely set the Board's machinery in the motion. Now, once the -- the charge has been filed and the Board's machinery has been set in motion, then the -- the burden, the responsibility for investigating the charge rest with the Board. And if the Board determines on the basis of its investigation that a complaint should issue, like the complaint issues and the statute also expressly provides that the Board may amend that complaint at anytime prior to the issuance of a final order. The statutory scheme, it seems to us, suggest that it is the Board's obligation to frame the issues between itself and the party charged and the complaint serves this purpose. It has often been said that the case between the Board and the particular respondent starts not with the charge really but actually -- but rather with the complaint. And this, we think, is in keeping with the underlying purposes of the statute, namely, that the Board's function is to vindicate public rights and not private rights. Now, if the court below is right that the Board must stick closely, must stick closely to the allegations of the charge and be oblivious, and be oblivious to related conduct whether it occurs before the filing of the charge or after, that, it seems to us, that the result is, the result is that the vindication of the public rights which the statute has in mind rest largely, upon the necessarily and often limited perception, judgement and certainly, inadequate investigation of a private party rather upon the informed judgement of the Board after a full investigation. More than that, I think that such an artificial restriction upon the Board's power would often hamper the Board in addressing itself in a comprehensive and meaningful manner of fashion to the picture which its investigation has disclosed. And I think the instant case here illustrates that point. Here, the charge, in effect, called upon the Board to investigate the bargaining relationship between the company -- company and the union. That relationship was a continuing one. It did not end with a filing of the charge but continued thereafter. And yet, the court below would say to the Board, that the Board must stop in its investigation of a continuing course of conduct must stop with the date of the charge, with the date of the charge --
William J. Brennan, Jr.: Well, Mr. Manoli, in -- in fact this -- are there often variances between the allegations of the complaint finally issued and the contents of the charge?
Dominick L. Manoli: Do we have --
William J. Brennan, Jr.: Variances, do you have?
Dominick L. Manoli: Do we have this problem very often?
William J. Brennan, Jr.: Yes.
Dominick L. Manoli: Yes.
William J. Brennan, Jr.: Do you have variances between the allegations of complaints --
Dominick L. Manoli: Yes.
William J. Brennan, Jr.: -- and the matter specified in the charge?
Dominick L. Manoli: Oh, we do have that. Yes, Your Honor. Of course so when I -- we speak of variance, I don't -- I --
William J. Brennan, Jr.: Well, what I'm trying to get at is --
Dominick L. Manoli: The Board would not introduce a new and unrelated subject.
William J. Brennan, Jr.: No, but how -- how specific is the -- of the allegations of the complaint as to the items which constitutes, say an -- an (a) (5) charge?
Dominick L. Manoli: They would often be in terms of the company on and after such -- such date has refused to bargain collectively with the union and no more than that.
William J. Brennan, Jr.: Not more than that.
Dominick L. Manoli: That's right.
William J. Brennan, Jr.: Even though the charge might be that in such in such a date --
Dominick L. Manoli: That's --
William J. Brennan, Jr.: -- naming only one date.
Dominick L. Manoli: That's right. The complaint will also be in very general terms that, of course, it always has to be within a period that does not go beyond more than six months --
William J. Brennan, Jr.: Yes.
Dominick L. Manoli: -- prior to the filing of the charge.
William J. Brennan, Jr.: Well, now when you -- when you have a hearing on -- on a complaint --
Dominick L. Manoli: Yes, sir.
William J. Brennan, Jr.: -- is it the practice to hold the Board rather strictly to proofs of the allegation of the complaint?
Dominick L. Manoli: Well, there -- if there is a -- an allegation of complaint that the company has refused to bargain collectively, obviously, that open up -- opens up a wide area of investigating the course of the negotiations between the company and the -- and the particular union. And there can sometimes new matter maybe introduced and the statute expressively permits the Board to amend its complaint at any time prior to (Voice Overlap) --
William J. Brennan, Jr.: Well, what -- what about in -- in the trial again, in the hearing on a complaint --
Dominick L. Manoli: Yes, sir.
William J. Brennan, Jr.: -- is that the Board's practice to introduce testimony of event subsequent to the date of the charge if relevant to the --
Dominick L. Manoli: Oh, yes.
William J. Brennan, Jr.: -- charge, to the allegations of a complaint?
Dominick L. Manoli: Yes, indeed. In -- not only do we introduce matters which, we think, are related to the subject matter of the -- of the charge which have occurred after but also, of course, we obviously will use witnesses and documentary evidence to support that kind of an allegation. That happens quite often. And we haven't had --
Charles E. Whittaker: (Voice Overlap) --
Dominick L. Manoli: Yes, sir.
Charles E. Whittaker: Am I right in understanding (Inaudible) compliant is the one relating from (Inaudible) six months prior to the filing of the charge down to the date of the hearing?
Dominick L. Manoli: Yes, sir.
Charles E. Whittaker: And that is the (Inaudible) down to date of hearing.
Dominick L. Manoli: Yes, sir. Now, as I said a moment ago, I think that the restriction which the court below has imposed upon the Board's power with respect to this complaint will seriously hamper -- will seriously hamper the Board in addressing itself in a meaningful manner to the -- in a comprehensive matter to the picture which this investigation discloses and this case here, as I say, illustrates that point because here, here, the court below would have the Board stop, would have the Board stop short with the date of the charge despite the fact that the negotiations between the company did not end, did not end with the filing of the charge but continue thereafter. In other words, the court below is saying that the Board can only look, can only look to that piece of negotiations which preceded the filing of the charge but did not end, did not end with the filing of the charge and despite the fact, as I have indicated earlier, what happened after the charge is directly related. In fact, it's part of a continuous and unfolding picture of the negotiations between the company and the union. Now, we don't say, we don't say that the Board has a completely freehand in framing its complaint that it -- that the Board may go off on a frolic of its own and introduce new independent and unrelated matters, matters that are unrelated to the subject matter of -- to the subject matter of the charge. As I said a moment ago, the Board is powerless to act independently of a charge. We do need a charge in order to set our machinery into motion and presumably that kind of scheme requires a degree of correlation between charge and complaint. But we submit that that degree of correlation should not be converted into a straitjacket so as to --
Felix Frankfurter: Can I ask you -- can I ask you (Inaudible) before -- what you've just said that the complaint stand as it will go for appeal --
Dominick L. Manoli: Yes, sir.
Felix Frankfurter: -- will be unrelated to what was in the complaint? Why is that so in light of the general guide which you asked us today in mind, namely, that the Board represent the public interest which an individual starts by -- why (Inaudible) limitation is so as between a charge and a filing of a complaint, is there any medium -- medium or norm of time between (Inaudible) promptly between the party of the complaint, the charge and the complaint, what is the usual time? Months, weeks?
Dominick L. Manoli: Oh --
Felix Frankfurter: Varies greatly?
Dominick L. Manoli: It -- I think we have some figures on this, which I'm -- which I do not have in my own mind.
Felix Frankfurter: But where is it? What -- what magnitude? Months (Voice Overlap) --
Dominick L. Manoli: Oh, I would say within a matter of two or three months at the outside --
Felix Frankfurter: Well, if --
Dominick L. Manoli: -- then we would be issuing a complaint.
Felix Frankfurter: -- if during those -- during that period wherein which I presume inquiries make, studies make by the Board, is that right?
Dominick L. Manoli: Yes, sir.
Felix Frankfurter: And they are developed new kind of disobedience in violation of the -- the Taft-Hartley or the Wagner Act, what -- what is the reason why that cannot be incorporated in a complaint?
Dominick L. Manoli: Well --
Felix Frankfurter: What is the bearing? In other words, what is the legal relation if the complaint is not to be bounded by the (Inaudible) by the complaint? Why should it not be free to make any charges as --
Dominick L. Manoli: Yes.
Felix Frankfurter: -- seems appropriate.
Dominick L. Manoli: Well, Your Honor, I might say that at one time, the Board took exactly that position that it felt that once there was a charge filed that the complaint that simply covered the whole waterfront without being limited at a specific charges of the allegations. We had a little rough flooding with that proposition in the courts particularly here in the Fifth Circuit and whether it was as a consequence of that -- of those decisions or whether it was as a result of further study by the Board, the Board has finally narrowed its position on this and its present position is and its position which governs this case -- would governs this case that where the post-charge events are -- grow out off or are related, or are related to the subject matter of the charge, the Board will take cognizance of those matters in its complaint and its decision. And we -- we believe that the Board's position in this respect is supported by this Court's decision in the National Licorice case.
Felix Frankfurter: Have we -- have we spoken at all on this subject?
Dominick L. Manoli: Yes.
Felix Frankfurter: I'm not saying the original position be -- be more rational with the present one.
Dominick L. Manoli: Well, we [Laughs] -- well, I hope that the larger includes the lesser [Laughs].
Felix Frankfurter: Yes, it doesn't involve any law.
Dominick L. Manoli: The -- you asked me, Mr. Justice Frankfurter, that you spoken on this, yes. You spoke -- the Court spoke on this problem in the National Licorice case which was decided in 1940. Now, it's true that that case was decided under the original act and -- but the language, the controlling language is the same. And in that case, the Court said that there was nothing in the statute which warranted a restriction upon the Board's power to include, in its complaint, matters which either grew out of or are related to the subject matter of the charge. Now --
Felix Frankfurter: The case has so many important points. I didn't know that that was one of them.
Dominick L. Manoli: Yes, it is, Your Honor.
Felix Frankfurter: But you know, I don't mean to say it wasn't said in there.
Dominick L. Manoli: Yes.
Felix Frankfurter: I'm sure it wasn't if you said so but I didn't know that was one of the controverted question in there. Was that an issue?
Dominick L. Manoli: Yes, it was. Yes, the Court addresses itself fully to that -- to that issue.
Felix Frankfurter: Well, then, couldn't you cite that case in the record?
Dominick L. Manoli: Well, Your Honor, the -- we could, I think [Laughs], except that for one factor, and I believe Mr. Justice Harlan has already alluded to this, and that is that while we think that controlling language remains the same in the new statute as it was in the old statute, there is this now in the new statute a provision which says, which says that the Board may not issue a complaint based upon charges occurring more than six months prior to the filing of the charge. And suggestions has been made here that here, there was no charge with respect to this post-charge unilateral wage increase and in some fashion or other, this particular restriction bars the Board from taking cognizance of it. Now, I frankly think, Mr. Justice Harlan, that that provision has got nothing to do with our problem in this case. What that provision is, is a statute of limitations which simply says, which simply says that the Board may not base an unfair labor practice finding on matters which occurs six months prior to the filing of the charge. It's a -- they say it's a statute of limitations which cuts off, cuts off that liability with respective matters that have occurred more than six months prior to the filing of the charge. This Court's decision in National Licorice was on the books when Congress considered this -- considered the amendments and there is not a suggestion, there is not a suggestion in the legislative history of the limitations proviso that Congress, that Congress intended to -- to wipe out, to amend in anyway the rule which this Court had laid down in the National Licorice case.
Speaker: Well, the Courts of --
Felix Frankfurter: I can't --
Speaker: Excuse me. The Courts of Appeals has split up the problem.
Dominick L. Manoli: On our last problem, yes, Your Honor.
Speaker: Fifth Circuit and Third Circuit.
Dominick L. Manoli: Yes, we --
Speaker: So that it does have some peripheral relevance to this.
Dominick L. Manoli: A peripheral at best, at best but I think when you finally come down to it, at least we have come up for the answer that we don't think it really has any bearing upon this problem.
Speaker: Let me put the question that bothers me directly to you.
Dominick L. Manoli: Yes, sir.
Speaker: These charges were -- were based on an unfair labor practice beginning in -- in August of 1953, is that right?
Dominick L. Manoli: Beginning November --
Speaker: (Voice Overlap) --
Dominick L. Manoli: -- on or about November 20th, 1953.
Speaker: November 1953. The charges were -- the complaint was filed when?
Dominick L. Manoli: May 20th, 1954.
Speaker: Well, that's much more than six months.
Dominick L. Manoli: If you -- if you begin from the date November 20 -- let me add this, Your Honor. That the -- the charge says on or about November 20th.
Speaker: Yes.
Dominick L. Manoli: Now, the argument is made on the other side that this means November 20. There's no other date and that therefore, that charge is filed more than six calendar months after. The charge was filed more than six calendar months after November 20th. But I don't believe that we should read the phrase as it occurs in the charge on or about November 20th was such a constricting narrowness, after all, the charge is not a will that we're construing. The phrase on or about November 20th gives us a certain amount of leeway. Now, let me answer what I think is fact of your question, Mr. Justice Harlan. We don't particularly have to rely upon what occurred prior to November 20th because there were only three conferences that took place between the company and the union prior to November 20th, 1953. After November 20th, 1953, there were seven conferences prior to the filing of the charges. And during those seven conferences the position of this company with respect to the bargaining of your changes had been laid out on the record and made perfectly clear so that the Board does not have to look back to the three conferences that occurred more than six months prior to the filing of the charge. Do I answer your question, sir?
Speaker: Oh, I understand you. I understand you.
Earl Warren: Mr. Fisher.
O. B. Fisher: Mr. Chief Justice and if the Court please. First, by way of introduction in this case, I want to say to the Court that counsel here in this Court are the counsel who conducted the negotiations which are brought in to question. There is no embarrassment on the part of the counsel by reason of having engaged in those negotiations notwithstanding the charges that are made by the Labor Board. Fant Milling Company is a relatively small industry engaged in the processing of wheat and grain manufacturing flour and feed, during -- was two plants, one in Sherman and one McKinney, Texas both near Red River. The number of employees within what referred to as the bargaining unit or the hourly paid employees were about 200 at the time of the commencement of this proceeding that's now reached this Court. The union sought representation of those employees. And in due course, an election was held. And approximately, 180 of the 200 employees voted in the election. Those voting for representations by the union outnumbered those voting against representation of -- by the union by about eight or exactly eight, I believe. Counsel in this case in conducting or participating certainly more expressive and in participating in the negotiations made subject matter of this litigation. Sincerely as the capacity of counsel would permit attempted to serve the intent and purpose of the National Labor Relations Act thereby serving the public and likewise to the extent of the capacity of possessed attempted to serve the employees of Fant Milling Company as a part of the public and of course, attempted to serve Fant Milling Company are declined. Now, so that it may not be overlooked by the Court, at the outset, it is an adjudicated fact in this case, so adjudicated by the Fifth Circuit that in this matter, this country milling company paid two local attorneys, one living in Paris and one in Sherman against the experts of who were representing the union in the negotiations or the employees, if you please. So let us not be misled by the statement of counsel for the Board or General Counsel rather with reference to charges being made by uninformed persons or persons who are not informed to the extent that they know how to frame charges.
Earl Warren: We'll recess now, Mr. --